Case 1:19-cv-03294-JGK Document 25 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HANG CHEN,

Plaintiff,
19-cv-3294 (JGK)
- against -
ORDER
ABC CORP., ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

By Order dated February 8, 2021, the Court noted that the
parties had advised that the case has settled. The Court
directed the parties to submit a letter by February 26, 2021
explaining the terms of the settlement and the fairness of the
gettlement, including any application for attorney’s fees. The
parties did not submit the letter. If the parties do not submit
the letter by July 29, 2021, the Court will dismiss the
complaint without prejudice for failure to prosecute.

SO ORDERED.

Dated: New York, New York

July 23, 2021 C
Sou v [Cle

\_* “John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 7 5/Z] |

 

 

 

 

 
